DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/21 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 requires “connecting a detection layer that comprise a first portion, a second portion, and a discontinuity between said first portion and said second portion”.  Amended claim 1 requires “said detection layer comprising a plurality of cuts that define a plurality of slots extending between a first extension member and a second extension member”.  The limitation of claim 12 is unclear and 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See paragraph 5 above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 5, 8-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan (U.S. Patent 4,917,938) in view of Dubost (U.S. Patent Application Publication 2012/0234110) and Wehnert et al. (U.S. Patent 4,545,837).
Mohan discloses a method for detecting visible (wherein visible is considered to include barely visible) impact damage on a composite body using a detection layer, the composite body (20) comprising an outer surface and a plurality of composite plies, the method comprising: connecting to the outer surface a detection layer (22) comprising glass fibers embedded in a matrix material; and visually inspecting the detection layer and the composite body for indications of impact (Figure and Column 1, lines 14-22 and Column 2, lines 12-42 and Column 4, lines 38 to Column 5, line 45 and Column 6, lines 9-16).
As to the limitations in claim 1 of “said detection layer comprising a plurality of cuts that define a plurality of slots extending between a first extension member and a second extension member of the detection layer such that the detection layer is discontinuous” and claims 9-13, Mohan does not expressly teach the detection layer is discontinuous, it being noted Mohan does not teach away from the detection layer is discontinuous.  It is known in the same art of connecting to the outer surface (25) of a composite body (20) a detection layer (10) made from a polymer material for detecting visible impact damage on the composite body using the detection layer, the detection layer is discontinuous by providing the layer with a plurality of slots (through recesses 16) to reduce the mass of the detection layer as taught by Dubost (Figures 1 and 4 and Paragraphs 0002, 0005, 0029, 0089, and 0090), i.e. a plurality of slots/discontinuity extending between a first extension member/first portion and a second extension member/second portion of the detection layer as shown below (it being noted alternatively the strips may be considered the extension members and the extension members the strips) and including that comprises a plurality of strips wherein each strip of the plurality of strips is spaced a distance apart from adjacent strips of the plurality of strips, wherein the plurality of strips are connected 

    PNG
    media_image1.png
    433
    650
    media_image1.png
    Greyscale

, and further wherein forming a slot/opening in a layer (e.g. comprising fibers embedded in a matrix material) is well understood in the art as accomplished by cutting the layer as evidenced by Wehnert (Abstract and Column 2, lines 21-28 and Column 3, lines 36-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the detection layer taught by Mohan comprises a plurality of cuts that define a plurality of slots/openings extending between extension members, e.g. a first extension member and a second extension member, of the detection layer such that the detection layer is discontinuous to reduce the mass of the detection layer as taught by Dubost and Wehnert.

Regarding claim 4, Mohan teaches the connecting step comprises co-curing the detection layer with the composite body (Column 5, lines 34-45).
Regarding claim 5, Mohan is silent as to the connecting step comprises heating the uncured assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connecting step comprising co-curing the detection layer with the composite body as taught by Mohan as modified by Dubost and Wehnert includes heating the uncured assembly as is well understood by one of ordinary skill in the art as conventional “curing” conditions (including for co-curing) to predictably cure the matrix material as evidenced by Wehnert (Column 3, lines 31-50).
Regarding claim 8, Mohan teaches the connecting step comprises connecting a detection layer that comprises at least two plies of glass fiber-reinforced plastic (Column 4, lines 57-58 and Column 5, lines 5-18).  
Regarding claim 15, Mohan teaches the composite body comprises a longitudinal axis (x or y axis as shown in the Figure), the detection layer comprises a longitudinal axis (same x or y axis as shown in the Figure), and the connecting step comprises positioning the detection layer relative to the composite body such that the longitudinal axis of the composite body substantially aligns with the longitudinal axis of the detection layer.  
Regarding claim 18, Dubost teaches the resistance of the detection layer to buckling and/or bending and its deformations or breakage under the effect of a shock is a function of its dimensions and in particular its thickness and the material it is made from (Paragraph 0072) and including wherein removing material from the detection layer is performed to reduce the mass of the detection layer (Paragraphs 0089 and 0090).  It would have been obvious to one of ordinary skill in the art before the .
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan, Dubost, and Wehnert as applied to claims 1, 2, 4, 5, 8-13, 15, and 18 above, and further in view of Kovach et al. (U.S. Patent Application Publication 2008/0128430).
Mohan as modified by Dubost and Wehnert above teach all of the limitations in claim 3 except for a specific teaching the connecting step comprises exposing the uncured assembly to a vacuum load (it being noted claim 5 is further rejected herein in the alternative to the rejection set forth above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connecting step comprising co-curing the detection layer with the composite body as taught by Mohan as modified by Dubost and Wehnert includes exposing the uncured assembly to a vacuum load and heating the uncured assembly as are well understood by one of ordinary skill in the art as conventional “curing” conditions (including for co-curing) to predictably compact an assembly of similar plies and cure the matrix material as evidenced by Kovach (Paragraph 0032).
Claims 1, 2, 4, 5, 8-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korenaga et al. (U.S. Patent Application Publication 2016/0159453) in view of Dubost and Wehnert.
The applied reference has a common assignee and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint 
Korenaga discloses a method for detecting visible (wherein visible is considered to include barely visible) impact damage on a composite body using a detection layer, the composite body (100) comprising an outer surface and a plurality of composite plies and (regarding claims 16 and 20) the composite body defines a web portion having a proximal end and a distal end (206), the composite body further defining a base portion connected to the proximal end of the web portion, the method comprising: positioning and connecting to the outer surface along the distal end of the web portion a detection layer (202 and including 306, 308) comprising glass fibers embedded in a matrix material; and visually inspecting the detection layer and the composite body for indications of impact (Figures 2, 5, and 6 and Paragraphs 0024, 0028, 0030, 0032, and 0036).
As to the limitations in claim 1 of “said detection layer comprising a plurality of cuts that define a plurality of slots extending between a first extension member and a second extension member of the detection layer such that the detection layer is discontinuous”, in claim 20 of “a discontinuous detection layer comprising a plurality of cut slots defining a plurality of strips”, “each strip of said plurality of strips is spaced substantially equidistant relative to one another”, and “connecting each strip of said plurality of strips to said distal end of said web portion of said composite body”, and claims 9-13, Korenaga does not expressly teach the detection layer is discontinuous, it being noted Korenaga does not teach away from the detection layer is discontinuous.  Dubost and Wehnert are each described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 2, Korenaga teaches the connecting step comprises placing the detection layer over the composite body to form an uncured assembly (Paragraph 0040).
Regarding claim 4, Korenaga teaches the connecting step comprises co-curing the detection layer with the composite body (Paragraph 0040).
Regarding claim 5, Korenaga is silent as to the connecting step comprises heating the uncured assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connecting step comprising co-curing the detection layer with the composite body as taught by Korenaga as modified by Dubost and Wehnert includes heating the uncured assembly as is well understood by one of ordinary skill in the art as conventional “curing” conditions (including for co-curing) to predictably cure the matrix material as evidenced by Wehnert (Column 3, lines 31-50).
Regarding claim 8, Korenaga teaches the connecting step comprises connecting a detection layer that comprises at least two plies of glass fiber-reinforced plastic (Paragraph 0031).  
Regarding claim 15, Korenaga teaches the composite body comprises a longitudinal axis (as shown in Figure 2), the detection layer comprises a longitudinal axis (as shown in Figure 2), and the connecting step comprises positioning the detection layer relative to the composite body such that the 
Regarding claim 17, Korenaga teaches the connecting the detection layer to the distal end of the web portion comprises wrapping, i.e. folding, the detection layer over the distal end of the web portion (Paragraph 0032).  
Regarding claim 18, Dubost is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal thickness of the detection layer as taught by Korenaga as modified by Dubost and Wehnert to achieve the desired mass of the detection layer (i.e. considered also thereby including based on the weight of the detection layer) and desired resistance to buckling and/or bending and its deformations or breakage under the effect of a shock as a function of its dimensions and in particular its thickness and the material the detection layer is made from as directed by Dubost.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Korenaga, Dubost, and Wehnert as applied to claims 1, 2, 4, 5, 8-13, 15-18, and 20 above, and further in view of Kovach.
Korenaga as modified by Dubost and Wehnert above teach all of the limitations in claim 3 except for a specific teaching the connecting step comprises exposing the uncured assembly to a vacuum load (it being noted claim 5 is further rejected herein in the alternative to the rejection set forth above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connecting step comprising co-curing the detection layer with the composite body as taught by Korenaga as modified by Dubost and Wehnert includes exposing the uncured assembly to a vacuum load and heating the uncured assembly as are well understood by one of ordinary skill in the art as conventional “curing” conditions (including for co-curing) to predictably compact an assembly of similar plies and cure the matrix material as evidenced by Kovach (Paragraph 0032).
Claims 1, 2, 8-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LLoyd (U.S. Patent Application Publication 2008/0087768) in view of Mohan, Dubost, and Wehnert.
Lloyd discloses a method comprising: providing a composite body (31/41) comprising an outer surface and a plurality of composite plies and (regarding claims 16 and 20) that defines a web portion having a proximal end and a distal end (32), the composite body further defining a base portion connected to the proximal end of the web portion and positioning and connecting to the outer surface along the distal end of the web portion an outer layer (pre-preg patches 43) comprising glass fibers embedded in a matrix material (Figures 3 and 4 and Paragraphs 0028-0030, 0049, and 0051).
As to the limitations in claims 1 and 20 of “for detecting barely visible impact damage on a composite body using a detection layer” and “visually inspecting said detection layer and said composite body for indications of impact”, Lloyd does not expressly teach visually inspecting the outer layer and the composite body for indications of impact however it is known in the art an outer layer comprising glass fibers embedded in a matrix material connected to the outer surface of a composite body is used for detecting visible (wherein visible is considered to include barely visible) impact damage on a composite body by visually inspecting the outer layer as a detection layer and the composite body for indications of impact so that only those articles showing such visible indications of impact need to be tested for loss of strength as taught by Mohan (described above in full detail and in particular Column 6, lines 9-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Lloyd further comprises using the outer layer (43) as a detection layer for detecting barely visible impact damage on the composite body by visually inspecting the outer/detection layer and the composite body for indications of impact so that only those articles showing such visible indications of impact need to be tested for loss of strength as taught by Mohan.
As to the limitations in claim 1 of “said detection layer comprising a plurality of cuts that define a plurality of slots extending between a first extension member and a second extension member of the 
Regarding claim 2, Lloyd teaches the connecting step comprises placing the detection layer over the composite body to form an uncured assembly (Paragraph 0051).
Regarding claim 8, Lloyd teaches the connecting step comprises connecting a detection layer that comprises at least two plies of glass fiber-reinforced plastic (Paragraphs 0030 and 0051).  
Regarding claim 15, Lloyd teaches the composite body comprises a longitudinal axis (x axis as shown in Figure 3), the detection layer comprises a longitudinal axis (as applied to the composite body along the x axis of the composite body), and the connecting step comprises positioning the detection layer relative to the composite body such that the longitudinal axis of the composite body substantially aligns with the longitudinal axis of the detection layer (Figures 3 and 4).

Regarding claim 18, Dubost is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal thickness of the detection layer as taught by Lloyd as modified by Mohan, Dubost, and Wehnert to achieve the desired mass of the detection layer (i.e. considered also thereby including based on the weight of the detection layer) and desired resistance to buckling and/or bending and its deformations or breakage under the effect of a shock as a function of its dimensions and in particular its thickness and the material the detection layer is made from as directed by Dubost.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd, Mohan, Dubost, and Wehnert as applied to claims 1, 2, 8-13, 15-18, and 20 above, and further in view of Kovach.
Lloyd as modified by Mohan, Dubost, and Wehnert above teach all of the limitations in claim 3 except for a specific teaching the connecting step (that includes curing) comprises exposing the uncured assembly to a vacuum load.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the connecting step comprising curing the uncured assembly as taught by Lloyd as modified by Mohan, Dubost, and Wehnert includes exposing the uncured assembly to a vacuum load as is well understood by one of ordinary skill in the art as conventional “curing” conditions to predictably compact and cure an assembly of similar plies as evidenced by Kovach (Paragraph 0032).




Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for the reasons as set forth in paragraph 21 of the Office action mailed on 6/12/20.

Response to Arguments
Applicant's arguments filed 1/18/21 have been fully considered but they are not persuasive.
In view of applicants amendments filed on 1/18/21 the previous rejections as were set forth in the Office action mailed on 11/16/20 are withdrawn.  The amended claims are fully addressed above wherein Dubost teaches a plurality of slots (through recesses 16) extending between a first extension member and a second extension member of the detection layer as illustrated in Fig. 4 reproduced above.  Applicants arguments directed to Wehnert are not persuasive wherein Wehnert is not applied to teach a detection layer having a plurality of cuts connected to an outer surface of a composite body but only as evidence a slot/opening in a layer (e.g. comprising fibers embedded in a matrix material) is well understood by one of ordinary skill in the art as accomplished by cutting the layer (See further the Advisory Action mailed on 1/27/21).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746